Citation Nr: 0807771	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  05-01 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1953.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2005 RO decision.  In February 2007, 
this case was remanded by the Board for additional 
development.  

Based on a motion presented in November 2005, this appeal has 
been advanced on the docket because of the veteran's advanced 
age.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).

In a January 2007 Substantive Appeal, the veteran requested a 
hearing before a Veterans Law Judge.  Through his 
representative, however, he withdrew that request in a 
statement received by the RO in the same month.  See 38 
C.F.R. §§ 20.702(e), 20.704(e) (2007).


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence does not show that 
degenerative disc disease of the lumbar spine was incurred in 
service, within one year after service or is otherwise 
related to service.  




CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was not 
incurred in service nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in February 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  Another VCAA notice 
letter was sent in March 2007.  The letters informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, the March 2007 letter provided this notice.  
Any error regarding this notice was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board is aware that the RO has been able to obtain only 
limited service medical records of the veteran, including 
reports of his entrance and separation examinations.  A 
February 2004 correspondence from the service department 
indicates that his records were "fire related" (e.g., 
destroyed in a 1973 fire in St. Louis, Missouri) and that no 
Surgeon General's Office records were available.  In multiple 
letters, the veteran was requested to provide additional 
information including dates and location of in-service 
treatment.  He was also requested to submit records and 
statements from service medical personnel, as well as 
statements from other individuals he knew during service.  To 
date, however, he has provided no such information or 
evidence.  

The Board also notes that this case was remanded in February 
2007 to obtain additional private medical records in support 
of his claim for service connection for degenerative disc 
disease of the lumbar spine.  Those records were obtained by 
the RO and reviewed.  The Board further finds that the RO 
complied with its February 2007 Remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  

Given the efforts of the RO, and the absence of additional 
information or documentation from the veteran, the Board is 
fully satisfied that all necessary efforts have been made to 
obtain service medical records in this case.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991) (VA has a heightened 
obligation to explain findings and carefully consider the 
benefit-of-the-doubt rule where government records are 
presumed destroyed).

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that a VA examination is not 
necessary.  The veteran asserts that his back disability 
originated in service.  There is, however, no evidence of a 
back injury in service or for many years after service.  
Although there is a currently diagnosed back disability and 
current treatment for the back disability, there is no 
medical evidence of continuity of symptoms since service or a 
credible medical opinion suggesting that the disability is 
related to service.  In view of the objective evidence of 
record which was negative for any complaints or findings of a 
back disability in service or until many years after service, 
the Board finds the veteran's current assertions alone do not 
outweigh the objective medical evidence, and thus do not 
require VA to provide an examination.  See Caluza v. Brown, 7 
Vet. App. 498, 511 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(in determining whether lay evidence is satisfactory the 
Board may properly consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the veteran).  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide a veteran with a 
medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 
512, 519 (2004) (a medical opinion was not warranted when 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that reflected an 
injury or disease in service that may be associated with his 
symptoms).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the available 
service medical records, DD Form 214, private medical 
records, and VA medical records.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as arthritis manifests to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran claims service connection for degenerative disc 
disease of the lumbar spine.  In April 1984, the veteran was 
diagnosed with moderate narrowing of the disc space between 
L3-4 and L4-5 levels with narrowing of the spinal canal at 
this level and degenerative disc disease at the lumbosacral 
junction with minimal spondylosis.  The veteran had a lumbar 
laminectomy with depression and foraminotomy of L3-4 and L4-5 
in February 1993.  This diagnosis was also confirmed in a 
January 2005 x-ray of the lumbar spine.  Therefore, the 
veteran has a current diagnosis of a back disability and the 
first criterion for service connection has been met. 

The Board notes that there is no medical evidence depicting 
symptoms of or a diagnosis of a back disability within one 
year of separation from service.  Therefore, service 
connection cannot be presumed.  See 38 C.F.R. §§ 3.307, 
3.309.  

Regarding the second criterion for service connection, there 
is no indication in the service medical records of a back 
injury.  The August 1951 entrance examination is negative for 
a back disability and the spine was clinically evaluated as 
normal.  The veteran asserts that his back disability 
originated in service because of heavy lifting and carrying 
heavy packs in service.  There are, however, no treatment 
records for a back injury in service in the claims file.  The 
August 1953 separation examination was also negative for a 
back injury and the spine was clinically evaluated as normal.  
The Board acknowledges that some of the service medical 
records are not available for review.  The separation 
examination does not show a back disability at the time of 
separation from service; therefore, even affording the 
benefit of the doubt to the veteran, there is no evidence of 
an in-service back injury.  

Furthermore, there is no medical evidence of record relating 
the veteran's back disability to service.  The evidence of 
record is devoid of any objective medical evidence of a back 
disability until 1984.  Private medical records also indicate 
that the veteran had off and on back pain since 1985.  There 
is no medical evidence of record showing symptoms of a back 
disability until several decades after service.  This lapse 
in time weighs against the veteran's claim.  Furthermore, no 
doctor has ever opined that his back disability is related to 
any remote incident in service.  Without competent medical 
evidence linking the veteran's disability to service, service 
connection is not warranted.

The Board has considered the veteran's testimony that his 
back disability is related to heavy lifting and carrying 
heavy objects in service.  However, as a layman, without the 
appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter 
such as etiology.  While a layman such as the veteran can 
certainly attest to his in-service experiences and current 
symptoms, he is not competent to provide an opinion linking 
that disability to service.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").

In sum, the evidence of record does not show an injury in 
service or a nexus between the veteran's back disability and 
service.  The Board has considered the benefit-of-the-doubt 
rule and finds that the preponderance of the evidence is 
against the veteran's claim.  As such, the veteran's claim 
for service connection for degenerative arthritis of the 
lumbar spine must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. 
§ 3.102.


ORDER

Service connection for degenerative arthritis of the lumbar 
spine is denied. 


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


